Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 1 of 56 PageID: 3069




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


  MICROSPHERIX LLC,

                   Plaintiff,
        v.                                 Civil Action No. 2:17-cv-03984

  MERCK SHARP & DOHME                                (CCC/MF)
  CORP., MERCK SHARP &
  DOHME B.V. AND ORGANON
  USA, INC.,                                JURY TRIAL DEMANDED

                   Defendants.                 FILED UNDER SEAL


         DEFENDANTS MERCK SHARP & DOHME CORP.,
      MERCK SHARP & DOHME B.V. AND ORGANON USA, INC.’S
            OPENING CLAIM CONSTRUCTION BRIEF
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 2 of 56 PageID: 3070




                                      TABLE OF CONTENTS
                                                                                                                   Page

        INTRODUCTION ..........................................................................................1
        FACTUAL BACKGROUND ........................................................................3

       A.      State of the Art in November 2000 ....................................................... 3

       B.      The Alleged Invention of the Asserted Patents ..................................... 4

       C.      Merck’s Nexplanon® Product .............................................................. 6
       D.      The IPR Proceedings .............................................................................7
        LEGAL STANDARDS ..................................................................................8

       A.      Person of Ordinary Skill in the Art ....................................................... 9

        TERMS RELATING TO LOCALIZED TREATMENT OF DISEASE.......9
       A.      “target tissue” ........................................................................................9

       B.      “seed, for implantation into a subject” / “strand for
               administration of a therapeutic agent to a subject in need
               thereof” / “strand for implantation into a subject” ..............................14

       C.      “therapeutic agent” / “prophylactic agent” .........................................21
        TERMS RELATED TO CONFIGURATION OF THE IMPLANTS .........23

       A.      “marker component” ...........................................................................23

       B.      “hollow interior” / “wherein the agent is disposed within the
               hollow interior of the tube” .................................................................24

       C.      “[marker component] . . . having a substantially continuous
               wall bounding a hollow interior” / “[marker component] . . .
               having a substantially continuous wall along the length, the
               substantially continuous wall bounding a hollow interior” ................ 25

       D.      “polymeric coating” ............................................................................28
       E.      “rod” ....................................................................................................31


                                                          i
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 3 of 56 PageID: 3071




       F.      “flexible” .............................................................................................32

        CONSTRUCTIONS NECESSITATED BY THE IPR RECORD ..............33
       A.      “marker” / “radiopaque material” / “radio-opaque material” /
               “agent selected from the group consisting of radiopaque” .................33

       B.      “radiopaque” / “radio-opaque” ............................................................39

        CONCLUSION ............................................................................................40




                                                         ii
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 4 of 56 PageID: 3072




                                     TABLE OF AUTHORITIES

                                                                                                             Page
 Cases

 Aylus Networks, Inc. v. Apple Inc.,
    856 F.3d 1353 (Fed. Cir. 2017) ......................................................................9, 37

 Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,
    616 F.3d 1249 (Fed. Cir. 2010) ....................................................8, 10, 24, 25, 30

 C.R. Bard, Inc. v. U.S. Surgical Corp.,
    388 F.3d 858 (Fed. Cir. 2004) ............................................................................18

 Componex Corp. v. Elecs. for Imaging, Inc.,
   2014 WL 3556064 (W.D. Wis. July 18, 2014).................................10, 11, 12, 13
 Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd.,
    821 F.3d 1359 (Fed. Cir. 2016) ..........................................................7, 35, 36, 37
 Lampi Corp. v. Am. Power Prod., Inc.,
   228 F.3d 1365 (Fed. Cir. 2000) ..........................................................................38
 MasterMine Software, Inc. v. Microsoft Corp.,
   874 F.3d 1307 (Fed. Cir. 2017) ..........................................................................38
 Medicines Co. v. Mylan, Inc.,
   853 F.3d 1296 (Fed. Cir. 2017) ..........................................................................31
 Merck & Co. v. Teva Pharm. USA, Inc.,
   395 F.3d 1364 (Fed. Cir. 2005) ......................................................8, 9, 24, 25, 30

 Merck Sharp & Dohme Corp. v. Microspherix LLC,
   814 F. App’x 575 (Fed. Cir. 2020) .....................................................................35

 New Hampshire v. Maine,
   532 U.S. 742 (2001) ............................................................................................39

 Nuvo Pharms. (Ire.) Designated Activity Co. v. Dr. Reddy’s Labs.
   Inc.,
   923 F.3d 1368 (Fed. Cir. 2019) ..........................................................................38



                                                         iii
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 5 of 56 PageID: 3073




 PAR Pharm., Inc. v. Twi Pharms., Inc.,
   773 F.3d 1186 (Fed. Cir. 2014) ..........................................................................34

 Personalized Media Commc’ns, LLC v. Apple Inc.,
    952 F.3d 1336 (Fed. Cir. 2020) ..........................................................................38

 Phillips v. AWH Corp.,
    415 F.3d 1303 (Fed. Cir. 2005) ..........................................................8, 10, 21, 23

 Rembrandt Patent Innovations, LLC v. Apple, Inc.,
   716 F. App’x 965 (Fed. Cir. 2017) ...........................................................8, 17, 20

 SciMed Life Sys. v. Adv. Cardiovascular Sys.,
    242 F.3d 1337 (Fed. Cir. 2001) ....................................................8, 15, 16, 17, 20

 Shire Dev., LLC v. Watson Pharm., Inc.,
    787 F.3d 1359 (Fed. Cir. 2015) ..........................................................................38
 Southwall Techs., Inc. v. Cardinal IG Co.,
    54 F.3d 1570 (1995)........................................................................................9, 37
 Straight Path IP Grp., Inc. v. Sipnet EU S.R.O.,
    806 F.3d 1356 (Fed. Cir. 2015) ..........................................................................22
 Toro Co. v. White Consolidated Industries, Inc.,
    199 F.3d 1295 (Fed. Cir. 1999) ..........................................................................19
 Vanguard Prods. Corp. v. Parker Hannifin Corp.,
   234 F.3d 1370 (Fed. Cir. 2000) ..........................................................................32
 Virnetx, Inc. v. Cisco Sys., Inc.,
    767 F.3d 1308 (Fed. Cir. 2014) ....................................................................18, 19

 Wang Labs., Inc. v. America Online, Inc.,
   197 F.3d 1377 (Fed. Cir. 1999) ....................................................................15, 20
 Watts v. XL Sys., Inc.,
   232 F.3d 877 (Fed. Cir. 2000) ............................................................................15
 Wireless Protocol Innovations, Inc. v. TCT Mobile, Inc.,
   771 F. App’x 1012 (Fed. Cir. 2019) ...................................................................18




                                                         iv
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 6 of 56 PageID: 3074
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 7 of 56 PageID: 3075
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 8 of 56 PageID: 3076
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 9 of 56 PageID: 3077
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 10 of 56 PageID: 3078
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 11 of 56 PageID: 3079
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 12 of 56 PageID: 3080
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 13 of 56 PageID: 3081
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 14 of 56 PageID: 3082




        INTRODUCTION

        Plaintiff and Counter-Claim Defendant Microspherix LLC (“Microspherix”)

  holds patents directed to “brachytherapy.” Each Asserted Patent is entitled “Flexible

  and/or Elastic Brachytherapy Seed or Strand,” and states at the beginning of the

  specification: “This application relates to imagable [sic] implantable brachytherapy

  devices, and methods of use thereof.” ’402 Patent at Title, 1:28-29.2 As the patents

  further explain, “brachytherapy” is the treatment of cancerous tissue via targeted,

  localized delivery of radioactivity directly to the site of the tumor. Id. at 1:30-41.

        While the specifications of the ’402, ’401, and ’835 Patents (collectively,

  “Asserted Patents”) contemplate extending traditional brachytherapy principles to

  non-radioactive therapeutics, they never depart from describing—and touting the

  advantages of—brachytherapy’s fundamental hallmark of targeted, localized

  delivery of agents for treating disease.3 As the patents explain, such localized

  treatment is advantageous because it delivers agents directly into the target tissue,

  and, “[s]ince concentrations of the therapeutically active substance will be greater at

  the implantation site (e.g., the diseased tissue), any potentially deleterious effect of

  the therapeutically active substance on healthy tissue located away from the



  2
    Citations to the ’402 Patent specification also refer to corresponding portions of
  the other Asserted Patents. All emphases in this brief added unless otherwise noted.
  3
    The word “brachytherapy” derives from the Greek word “brachys,” which means
  “short,” referring to a short distance. See Taber (Ex. 1) at 282.
                                             1
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 15 of 56 PageID: 3083




  implantation site will be reduced.” Id. at 4:21-25. The Summary makes clear that

  all embodiments of the alleged invention share this advantage.

        The rest of the specification further confirms that the patented inventions are

  directed entirely to targeted, localized delivery of agents to treat or prevent disease.

  Every single alleged embodiment is directed to facilitating, or capitalizing on the

  advantages of, localized delivery. Not a single embodiment in the intrinsic record

  of the Asserted Patents is directed to implants delivering agents to remote tissues.

        Microspherix’s challenge in asserting these patents against Merck’s accused

  Nexplanon® product is that Nexplanon® is a birth-control system including an

  implant that targets remote, healthy reproductive tissues with a contraceptive

  hormone. In other words, Nexplanon® is the opposite of what is described and

  claimed in the Asserted Patents. In fact, it was not until the filing of the present

  lawsuit that Microspherix or the alleged inventor, Dr. Kaplan, identified any

  connection between the asserted brachytherapy patents and contraceptives. Despite

  decades of development in the field of contraceptive implants prior to Dr. Kaplan’s

  patent filings, the specification does not once refer to contraceptives. Nor does the

  specification suggest that the alleged invention can be used for all manners of drug

  delivery—on the contrary, it repeatedly denigrates “conventional systemic

  administration” of drugs to remote tissues as inferior to the implants for localized

  treatment that it describes and claims. E.g., ’402 Patent at 5:27-45.

                                             2
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 16 of 56 PageID: 3084




        As a result, Microspherix proposes claim constructions seeking to expand the

  asserted claims to cover what the patents expressly distinguish and disparage.

  Microspherix’s constructions are irreconcilable with the claim language, the plain

  disclosure of the specifications, and the rest of the intrinsic record. Microspherix

  worsened this problem during the IPR proceedings by successfully arguing that

  additional, silent claim limitations should save its remaining patent claims. This

  over-extension drives Microspherix’s claim construction positions, and the Court

  should adopt Merck’s proposed constructions—which are consistent with and

  compelled by the intrinsic record—to prevent Microspherix’s improper expansion.

        FACTUAL BACKGROUND

        A.     State of the Art in November 2000
        The Asserted Patents purport to address the challenge of delivering

  therapeutic agents to treat localized cancers, where it can be difficult to deliver those

  agents to tissues that lack sufficient vascular supply (e.g. certain tumors) or sit

  behind the blood-brain barrier (e.g. brain cancer). ’402 Patent at 5:33-39; Park Decl.

  ¶¶ 31-33.4 In such tissues, drug administered systemically (e.g. intravenously) may

  not reach the diseased tissue through the bloodstream in an amount sufficient to treat

  the disease. Park Decl.¶ 33. Furthermore, it can be difficult or impossible with


  4
     The patents are limited not only to localized therapy, but also specifically to
  localized cancer therapy. The Court need not reach that issue to accept Merck’s
  positions on the disputed claim construction terms.
                                           3
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 17 of 56 PageID: 3085




  systemic administration to achieve a therapeutic concentration of a drug in the

  diseased tissue without accumulating toxic levels in healthy tissues throughout the

  body. ’402 Patent at 16:59-64; Park Decl. ¶ 54.

        To address these concerns when employing radiation therapy to treat cancer,

  particularly prostate cancer, oncologists use a technique called “brachytherapy,” in

  which physicians carefully space small, radioactive metal seeds within the cancerous

  tissue to irradiate and kill cancer cells while avoiding exposing remote healthy

  tissues to the harmful radiation. ’402 Patent at 1:30-41. Physicians implant such

  seeds with precision using image-guided needles to ensure that the radioactive seeds

  are positioned to provide a safe but effective dose of radiation throughout the volume

  of the cancerous tissue.    Prior art brachytherapy devices employed “spacers”

  between the seeds to ensure that seeds would maintain their position and orientation

  within the cancerous tissue to prevent subsequent movement or migration from

  disturbing the “dosimetry”—the dose of radiation absorbed by the target tissue. Id.

  at 3:9-12, 19:45-46, 22:14-23; see Grimm (Ex. 2) at 4:15-17, Fig. 2C.

        B.     The Alleged Invention of the Asserted Patents
        In November 2000, Dr. Kaplan, the applicant, filed a provisional patent

  application that, following a series of continuations and a continuations-in-part, led

  to the issuance of the Asserted Patents. The ’128 Provisional to which the Asserted




                                            4
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 18 of 56 PageID: 3086




  Patents claim priority5 states that “the invention relates to implantable

  brachytherapy devices” and describes implants similar to those it identifies as

  “conventional radioactive brachytherapy seeds” but that may be made of

  biodegradable materials (e.g. polymers) and may contain a “drug . . . in addition to,

  or as an alternative to, a radioisotope.” ’128 Prov. (Ex. 3) at 1, 4. The provisional

  states that the seeds of the invention “ha[ve] a size and shape suitable for passing

  through the bore of a brachytherapy implantation needle” of “any size compatible

  with brachytherapy methods.” The ’128 Provisional does not describe a seed longer

  than 10 mm, but discloses that seeds “may be conjoined into a chain [] using a

  plurality of spacers” to “minimize the bunching or straying of seeds [] to avoid over-

  or under-dosing of the target tissue by the therapeutically active component []

  and/or radioisotope,” a technique already employed in prior art brachytherapy

  applications. Id. at 29. The ’128 Provisional does not disclose contraceptives or any

  implants designed to target remote tissues.

          In September 2002, the applicant filed a second provisional application—the

  ’050 Provisional—primarily adding disclosure related to additional shapes and

  features of the previously described seeds “to prevent migration or shifting after

  implantation.” ’050 Prov. (Ex. 4) at 33, Figs. 3D, 3G). There is no disclosure in the

  ’050 Provisional of contraceptives or any implants designed to target remote tissues.


  5
      Merck reserves the right to challenge this priority claim.
                                              5
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 19 of 56 PageID: 3087




        In September 2003, the applicant first filed a utility application with the

  specification substantially as it now appears in the Asserted Patents. This filing

  includes additional new disclosure but still only addresses localized disease

  treatment. E.g., ’402 Patent at 7:12-61, 9:30-67, 10:1-19, Figs. 8-9; Park ¶ 72. After

  several continuation applications over fourteen years, and without the disclosure of

  additional material in the specification, the Asserted Patents issued between 2014

  and 2017. Each is titled “Flexible And/Or Elastic Brachytherapy Seed Or Strand.”

  The entire patent family (those family members asserted in this lawsuit as well as all

  related patents), is silent as to contraception and silent as to the use of implants to

  treat diseased tissue remote to the site of implantation.

        C.     Merck’s Nexplanon® Product
        Before the applicant ever filed his earliest provisional patent application,

  Merck began developing the product at issue in this case, the Nexplanon® system,

  which launched commercially in 2011, and includes a contraceptive implant that is

  inserted under the skin of the upper arm to prevent pregnancy for up to 3 years. This

  implant is not a targeted delivery device, nor does it treat any disease; it provides a

  contraceptive hormone into the bloodstream to act on remote tissues to prevent

  pregnancy, just like the several subdermal contraceptive implants that preceded it.




                                             6
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 20 of 56 PageID: 3088




        D.    The IPR Proceedings
        Merck filed and the PTAB granted a petition for IPR for each of the four

  patents originally asserted in this lawsuit. Microspherix requested adverse judgment

  and cancelled all challenged claims of the ’193 Patent. The PTAB issued three final

  written decisions on the remaining Asserted Patents, invalidating all challenged

  claims not limited to implants with some form of “opening.” Each surviving claim

  requires such an opening. E.g., ’402 Patent at cl. 9 (“wherein the rod has open

  ends”). The open-implant claims survived IPR on the sole basis of toxicity concerns

  raised by Microspherix. Specifically, Microspherix argued, and the PTAB accepted,

  that a POSA would not have a reasonable expectation of achieving what is claimed

  when adding a barium sulfate marker for improved x-ray visibility because barium

  sulfate, which could leach from the openings, is too toxic. ’402 FWD (Ex. 5) at 326.

  Thus, as a matter of law, Microspherix and the PTAB have already construed the

  remaining asserted claims (which all have openings) as limited to markers less toxic

  than barium sulfate. Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d

  1359, 1367 (Fed. Cir. 2016).




  6
     Citations to IPR2018-00393 also refer to the corresponding IPR records in
  IPR2018-00402 and IPR2018-00602, including for example here, ’401 FWD (Ex.
  30) at 25 and ’835 FWD (Ex. 31) at 41.
                                         7
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 21 of 56 PageID: 3089




        LEGAL STANDARDS

        Claims are “generally given their ordinary and customary meaning,” which is

  “the meaning that the term would have to a person of ordinary skill in the art in

  question at the time of the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-

  13 (Fed. Cir. 2005). The claims are “part of a fully integrated written instrument,”

  and “the person of ordinary skill in the art is deemed to read the claim term not only

  in the context of the particular claim in which the disputed term appears, but in the

  context of the entire patent, including the specification.” Id. at 1313, 1315. “Claims

  must be interpreted with an eye toward giving effect to all terms in the claim,”

  Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1257 (Fed.

  Cir. 2010), and “[a] claim construction that gives meaning to all the terms of the

  claim is preferred over one that does not do so.” Merck & Co. v. Teva Pharm. USA,

  Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005).

        “Where the specification makes clear that the invention does not include a

  particular feature, that feature is deemed to be outside the reach of the claims of the

  patent, even though the language of the claims, read without reference to the

  specification, might be considered broad enough to encompass the feature in

  question.” SciMed Life Sys. v. Adv. Cardiovascular Sys., 242 F.3d 1337, 1341 (Fed.

  Cir. 2001). Such “disclaimer does not require express statements by the patentee

  identifying the surrendered claim scope” but rather “may be implicit, so long as it is

                                            8
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 22 of 56 PageID: 3090




  sufficiently clear.” Rembrandt Patent Innovations, LLC v. Apple, Inc., 716 F. App’x

  965, 972 (Fed. Cir. 2017). A patentee’s statements to the PTO may likewise disclaim

  subject matter and must be considered during construction, including statements

  made during IPR. Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576

  (1995); Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1360 (Fed. Cir. 2017).

        A.     Person of Ordinary Skill in the Art

        A POSA at the time of the alleged invention would have at least a Master’s

  degree in biomedical engineering, chemical engineering, or a related field with

  several years of experience with biomedical implants and drug delivery systems.

  The PTAB accepted this definition during IPR. ’402 FWD (Ex. 5) at 4-5.

        TERMS RELATING TO LOCALIZED TREATMENT OF DISEASE

        A.     “target tissue”
        “Target tissue” has the meaning that common sense would dictate—it is the

  tissue targeted by the claimed implants. The parties agree that the term refers to at

  least the location of the implants, but Microspherix ignores that the implants of the

  Asserted Patents are always located in the tissue they are intended to treat.

        Beginning with the language of the claims, Microspherix’s proposed

  construction, i.e., “tissue into which implant is implanted,” renders the word “target”

  meaningless and is therefore improper. See Teva, 395 F.3d at 1372 (“A claim

  construction that gives meaning to all the terms of the claim is preferred over one


                                            9
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 23 of 56 PageID: 3091




  that does not do so.”); Becton, 616 F.3d at 1257. Incorporating Microspherix’s

  proposed construction produces the following tautological claim limitations:

  • “the position of the [elongated implant] within a tissue into which implant is
    implanted”;
  • “upon implantation into a tissue into which implant is implanted”;
  • the “[elongated implant] is configured to be implanted into a tissue into which
    implant is implanted in the subject”

  ’401 Patent at cls. 1, 6, 19; ’835 Patent at cls. 1, 5.          Implants are always

  “position[ed],” “configured to be implanted”, and “implante[d]” in the tissue in

  which they are in fact implanted. Under Microspherix’s proposal, the limitation has

  the same scope as “tissue” alone. See Componex Corp. v. Elecs. for Imaging, Inc.,

  2014 WL 3556064, at *4 (W.D. Wis. July 18, 2014) (“If [the claim term] was truly

  meant to have no meaning, the patentee could have deleted [it] from the claims

  altogether.”).

        The intrinsic record makes clear that the “target tissue” is where the agent is

  intended to produce an effect. Phillips, 415 F.3d at 1314 (The “proper definition is

  the definition that one of ordinary skill in the art could ascertain from the intrinsic

  evidence in the record.” (quotation omitted)). The specification consistently focuses

  on delivery of the therapeutic agent to the “target tissue,” and never anywhere else.

  See, e.g., ’402 Patent 17:42-46 (“delivering the therapeutically active component

  14 into a target tissue”); id. at 15:42-49, 16:15-24; Park Decl. ¶ 75. The specification

  claims that an “advantage” of the invention is that it “can provide higher and more

                                            10
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 24 of 56 PageID: 3092




  consistent concentrations of a therapeutically active substance to a target tissue.”

  ’402 Patent at 5:28-33. The specification addresses the agent reaching other tissues

  only when discussing potential negative side effects, not any intended benefit. Id. at

  4:21-25 (“any potential deleterious effect of the therapeutically active substance on

  healthy tissue located away from the implantation site will be reduced”).

        The specification focuses on the delivery of the therapeutic agent to the “target

  tissue” because it is the “target tissue” that requires treatment. The “Methods of

  Implantation” section notes that “to treat a given target tissue with a therapeutic

  agent” it is “[i]n many applications” “desirable (or even ideal) to fully saturate the

  target tissue with the therapeutic agent.” Id. at 23:41-44. When describing the

  utility of the claimed “marker,” the specification even expressly states that “the site

  of the disease” to which “the therapeutically active component [] is delivered” is “in

  the target tissue.” Id. at 18:21-25. The earliest provisional through the Asserted

  Patents all describe the advantage of structures and methods that assist with “dosing

  of the target tissue” by ensuring that the implants are precisely spaced and

  positioned therein. ’128 Prov. (Ex. 3) at 29 (disclosing “spacers” employed “to

  avoid over- or under-dosing of the target tissue by the therapeutically active

  component [] and/or radioisotope.”); ’402 Patent at 23:41-44 (precise implantation

  techniques to “avoid[] under- over-dosing the target tissue”).




                                            11
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 25 of 56 PageID: 3093




        The specification even employs the term “target tissue” when referring to the

  tissue targeted by an agent that was introduced into the bloodstream, including by

  oral or intravenous delivery (i.e. with no implant at all). ’402 Patent at 5:28-39

  (“brachytherapy strands” of the invention can “circumvent delivery problems such

  as where a target tissue lacks an intact vascular supply (e.g., a target tissue whose

  blood flow may be compromised) or is otherwise sequestered from the blood

  supply”). Therefore, the hallmark of a “target tissue” is that it is the tissue on which

  the agent acts to produce its intended effect. In the context of the claimed invention,

  in which the brachytherapy implants are implanted into the tissue they target, the

  “target tissue” is also the tissue into which implantation is intended.

        The specification uses other terms when referring solely to the location of the

  implant in the subject. Park Decl. ¶ 78. In one instance, the patent distinguishes the

  “target tissue” to which “all or part of the therapeutically active component will be

  delivered” from the “implantation site” into which “the brachytherapy strand 10 is

  introduced.” ’402 Patent at 15:42-49. The patent also distinguishes a “target tissue”

  from “the environment surrounding the strand,” which may include tissue that is not

  “targeted.” ’402 Patent at 16:18-24; id. at 19:41-45 (describing the “logistical

  problems” presented by “irregularly shaped targets” or “targets that are split by

  intervening tissue that one wishes to avoid”).




                                            12
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 26 of 56 PageID: 3094




        Moreover, a POSA reading the specification would recognize that every

  embodiment of the invention is directed to treating disease in tissues local to the site

  of implantation.7 Park Decl. ¶ 79. Since the first provisional application, the

  inventor has consistently described the alleged invention using the term

  “brachytherapy,” which necessarily refers to localized treatment. Id. The Summary

  describes the advantage of the implants of the invention in the same manner the

  patent describes the advantage of conventional brachytherapy:

        Since concentrations of the therapeutically active substance will be greater at
        the implantation site (e.g., the diseased tissue), any potential deleterious effect
        of the therapeutically active substance on healthy tissue located away from
        the implantation site will be reduced.

  Compare ’402 Patent at 4:21-25, with id. at 1:36-39 (describing an identical

  advantage for prior-art brachytherapy “[b]ecause the seeds are localized near the

  diseased tissue”). This localized delivery in the target tissue allows for the use of “a

  drug that is usually considered too toxic to treat a given condition if given

  systemically,” such as certain chemotherapeutics. ’402 Patent at 16:59-64. Other

  disclosed aspects of the invention are expressly designed to assist with such localized

  treatment, including the claimed marker and anchoring/spacing structures, which


  7
         The specification’s listing of prior-art publications regarding the association
  of therapeutic agents with biocompatible components at columns 8-9 of the
  specification does not purport to describe potential embodiments of the invention,
  but rather demonstrates the state of the art, including even outside the context of
  human administration. Park Decl. ¶ 42 (noting that one such publication, for
  example, describes laboratory application for separating cells in vitro).
                                             13
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 27 of 56 PageID: 3095




  ensure precise control over the delivery of agents to tissues local to the site of

  implantation. Park Decl. ¶ 79. The intrinsic record never suggests that the implant

  may be located remotely to the tissue on which the agent is intended to act and in

  fact expressly distinguishes such systemic delivery as inferior. Id. ¶ 80. Thus, the

  tissue on which the agent acts to produce its intended effect and the tissue in which

  the implantation is intended must be one and the same.

        The intrinsic record’s use of “target tissue” is consistent with the common use

  in the art of the term “target” to describe the focus of the treatment (e.g. “targeted

  drug delivery”). Id. ¶ 81. While the term “target” automatically evokes the intended

  site of action for the drug, it is the brachytherapy context and the express disclosure

  of localized treatment that tells a POSA that the “target tissue” is also the tissue in

  which implantation is intended. Id. Microspherix’s construction as “tissue in which

  [the] implant is implanted,” ignores the most common association of the term—the

  target of the intended treatment.

        In overreaching to encompass Merck’s Nexplanon® product, Microspherix

  attempts to redefine “target tissue” in a manner inconsistent with both the intrinsic

  record and common usage. The Court should adopt Merck’s construction.

        B.     “seed, for implantation into a subject” / “strand for administration
               of a therapeutic agent to a subject in need thereof” / “strand for
               implantation into a subject”

        As described above, the specification is explicit that the sole use of the


                                            14
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 28 of 56 PageID: 3096




  disclosed implants is for the localized treatment of disease, and that for the implants

  to have their intended effect, they must be implanted at the site where the agent

  produces its intended effect. “Where the specification makes clear that the invention

  does not include a particular feature, that feature is deemed to be outside the reach

  of the claims of the patent, even though the language of the claims, read without

  reference to the specification, might be considered broad enough to encompass the

  feature in question.” SciMed, 242 F.3d at 1341; see also Watts v. XL Sys., Inc., 232

  F.3d 877, 882 (Fed. Cir. 2000); Wang Labs., Inc. v. America Online, Inc., 197 F.3d

  1377, 1383 (Fed. Cir. 1999). Requiring that seed/strand be implanted near the site

  on which the agent acts to produce its intended effect (and vice versa) is compelled

  by the applicant’s express and uniform description of his invention and is consistent

  with Microspherix’s position that the preambles are limiting. See MX Ev. (Ex. 6) at

  4.

        In his first provisional filing, the applicant set forth his invention as “relat[ing]

  to implantable brachytherapy devices.” ’128 Prov. (Ex. 3) at 1. The Asserted

  Patents disclose the “Background of the Invention” as “brachytherapy,” which they

  set forth as the use of radioactive seeds to treat cancer by spacing them carefully

  within the cancerous tissue. ’402 Patent at 1:30-2:16. While the alleged invention

  may have expanded brachytherapy to employ drugs in addition to/in place of

  radiation, see id. at 3:67-4:3, Microspherix now attempts to stretch “brachytherapy”

                                             15
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 29 of 56 PageID: 3097




  beyond the localized treatment of disease, rendering the titular adjective describing

  every embodiment of the Asserted Patents meaningless and ignoring the very root

  of the word “brachytherapy.” See supra note 4. In prosecution of a related patent

  stemming from the same provisional application to which Microspherix claims

  priority, the applicant personally represented to the PTAB that his invention

  addresses the need for an implant that provides localized saturation of drugs in

  diseased tissues:

       There is no such thing as image guided saturation of a tumor with a drug
       today. It doesn’t exist. This is an excellent attempt, I believe, to fill a
       void that is sorely needed, at least in the cancer population. There is no
       way to saturate a tumor peripherally when you give chemotherapy by vein.
       The chemo goes all throughout the body. There is no way to inject the
       tumor where distribution of the drug is even and can be measured.
  1/12/12 Pros. Tr. (Ex. 7) at 11:9-17. Consistently, there is not a single disclosure in

  the intrinsic record indicating that the applicant expanded “brachytherapy” beyond

  localized treatment.

        The two short paragraphs of the Summary expressly demonstrate that the

  invention is limited to localized treatment of disease. As in the Title and Abstract,

  the first sentence of the Summary establishes the implants of the invention as

  “brachytherapy” implants, consistent with the remainder of the specification. ’402

  Patent at 3:66. This is an express limitation of the implants of the invention to

  localized treatment that must inform claim construction. SciMed, 242 F.3d at 1341.

  The remaining summary likewise presumes the invention is limited to localized
                                            16
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 30 of 56 PageID: 3098




  therapy, stating that “concentrations of the therapeutically active substance will be

  greater at the implantation site” and thus “any potential deleterious effect of the

  therapeutically active substance on healthy tissue located away from the

  implantation site will be reduced.” ’402 Patent at 4:21-25. This statement is

  inconsistent with implants in which the tissue targeted by the therapeutic agent is

  remote to the site of implantation, and in fact distinguishes systemic drug

  administration as inferior. Id. at 4:21-25, 5:28-33, 16:59-64. These disclosures

  show that Dr. Kaplan is describing all embodiments as employing targeted, localized

  treatment, requiring Merck’s constructions. SciMed, 242 F.3d at 1344; see also

  Rembrandt, 716 F. App’x at 972 (“[D]isclaimer does not require express statements

  by the patentee identifying the surrendered claim scope. Rather, it may be implicit,

  so long as it is sufficiently clear.”). The Examiners who reviewed the applications

  leading to Asserted Patents (including those applications in their chain of priority)

  apparently recognized this limitation, consistently restricting their prior-art searches

  to classifications related to radioactive therapy and/or “brachytherapy.” See, e.g.,

  ’401 FH Srch. (Ex. 32) (searching A61K51/00, the Cooperative Patent Classification

  for “Preparations containing radioactive substances for use in therapy or testing in

  vivo,” available at https://www.uspto.gov/web/patents/classification/cpc/html/cpc-

  A61K.html#A61K51/00).




                                            17
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 31 of 56 PageID: 3099




        These general statements are particularly strong indications that Dr. Kaplan

  intended to limit all embodiments of his invention. See C.R. Bard, Inc. v. U.S.

  Surgical Corp., 388 F.3d 858, 864 (Fed. Cir. 2004) (“Statements that describe the

  invention as a whole are more likely to be found in certain sections of the

  specification, such as the Summary of the Invention,” and “other things being equal,

  [such] sections of the specification are more likely to contain statements that support

  a limiting definition of a claim term than other sections[.]”); Wireless Protocol

  Innovations, Inc. v. TCT Mobile, Inc., 771 F. App’x 1012, 1018 (Fed. Cir. 2019)

  (“The repetition of that language in sections meant to describe the overall invention,

  together with the uniformity of the specification on this point, makes clear that [the

  feature] is not merely a preferred embodiment for the [claim term], but rather a

  requirement.”); Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1318 (Fed. Cir. 2014)

  (“The fact that the Summary of the Invention gives primacy to [both security and

  anonymity] strongly indicates that the invention requires more than just data

  security.”).

        Furthermore, every feature of the disclosed brachytherapy implants are

  uniformly directed to improving their use in the context of localized treatment. The

  specification describes anchoring structures to prevent implant migration and

  maintain orientation to preserve dosimetry—the pattern of radiation absorption

  immediately surrounding a radioactive implant. Park Decl. ¶ 60; ’402 Patent at

                                            18
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 32 of 56 PageID: 3100




  19:22-20:13, 31:16-22:7. The patent’s express purpose for including a “marker” in

  the invention is to assist precise placement within a diseased tissue. ’402 Patent at

  18:21-25, Park Decl. ¶¶ 57-58. The implants are designed for use with pre-existing

  brachytherapy implantation devices that carefully space implants within the diseased

  tissue. ’402 Patent at 23:31-34, 41-58; Park Decl. ¶¶ 63-64.

        The specification is silent as to any alternative to placing the implant locally

  to the diseased tissue. See Virnetx, 767 F.3d at 1318 (“The fact that anonymity is

  repeatedly and consistently used to characterize the invention strongly suggests that

  it should be read as part of the claim,” despite “mechanical[]” use of prefacing

  phrases “it may be desired” or “according to one aspect of the present invention,”

  where patentee “has not identified even a single embodiment that provides data

  security but not anonymity.”); Toro Co. v. White Consolidated Industries, Inc., 199

  F.3d 1295, 1301 (Fed. Cir. 1999) (limiting the claims where “[n]o other, broader

  concept was described as embodying the applicant’s invention, or shown in any of

  the drawings, or presented for examination”). For example, despite decades of

  research and publications regarding systemic, contraceptive, polymeric implants,

  Dr. Kaplan does not once refer to this art despite citing hundreds of prior art patents

  and publications in the specification. Park Decl. ¶ 86. Nor does the specification

  address the distribution of drug in the bloodstream, except to distinguish systemic




                                            19
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 33 of 56 PageID: 3101




  delivery as inferior. Id. ¶¶ 27-28. The patent should not be read to have a scope it

  does not describe or enable. Wang, 197 F.3d at 1383.

        As in SciMed, the specification’s repeated limitation of the invention to

  “brachytherapy,” an indisputably localized form of therapy, requires a limiting

  construction. See 242 F.3d at 1344 (finding it was “difficult to imagine how the

  patents could have been clearer in making the point that coaxial lumen configuration

  was a necessary element of every variant of the claimed invention” when describing

  it as “the basic [] structure for all embodiments of the present invention”). In

  Rembrandt, the Federal Circuit found that the claims in a patent directed to

  initializing a computer system were limited to automatic recovery where the

  specification set forth the advantage of automation in the Summary of the Invention

  (“the total cost of ownership is reduced ‘through automatically detecting and

  repairing integrity failures’”), and where the specification lacked embodiments

  without automatic recovery and expressly “criticiz[ed] . . . prior art recovery

  methods that involved human intervention.” 716 F. App’x at 971-72 (emphasis in

  original). This is precisely how Dr. Kaplan has treated localized delivery: touting it

  as an advantage of the invention, failing to disclose alternative embodiments, and

  distinguishing non-localized, systemic administration as inferior. The Court should

  limit the claims in accordance with Dr. Kaplan’s express limitation of his own

  alleged invention.

                                           20
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 34 of 56 PageID: 3102




        C.     “therapeutic agent” / “prophylactic agent”
        The terms “therapeutic” and “prophylactic” have commonly accepted

  definitions that the specification of the Asserted Patents only reinforces. POSAs

  reading the patent would recognize these terms-of-art and know that “therapeutic

  agents” are agents for the treatment of disease and “prophylactic agents” for the

  prevention of disease. Park Decl. ¶ 83; Phillips, 415 F.3d at 1313 (“[T]he ordinary

  and customary meaning of a claim term is the meaning that the term would have to

  a person of ordinary skill in the art[.]”). These commonly accepted definitions are

  uniformly reflected in medical and English-language dictionaries at the time of the

  invention. See Stedman (Ex. 8) at 1458, 1821; Taber (Ex. 1) at 1763, 2170; Merriam

  (Ex. 9) at 670, 824; Mosby (Ex. 10) at 1413.

        The specification not only uses these terms consistently with their commonly

  accepted meanings, but also reinforces that the agents relate to the treatment and

  prevention of disease. As discussed above, the “Abstract,” “Background of the

  Invention,” and “Summary of the Invention” disclose that the invention is one in the

  field of “brachytherapy,” which is the localized treatment of cancer. The “Detailed

  Description of the Invention” is organized by sections, the first being titled “I.

  Brachytherapy Strands,” under which the subsection titled “C. Therapeutic and

  Diagnostic Agents” falls. ’402 Patent at 5:46, 7:62. It is thus under the umbrella of

  “brachytherapy” that the “therapeutic agents” are disclosed.


                                           21
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 35 of 56 PageID: 3103




        Subsection I.C. states that “any of a wide range of therapeutic, diagnostic8

  and prophylactic materials can be incorporated into the strands,” ’402 Patent at

  7:67-8:3. The adjectives “therapeutic” and “prophylactic” bound the disclosure of

  active agents in the patent. Every exemplary drug in the patent is for the treatment

  or prevention of disease. Park ¶¶ 41-42, 85. Each background prior art publication

  in this section also concerns the treatment or prevention of disease. Id.

        Consistent with the specification’s focus on disease, the patent does not once

  refer to contraceptive agents, which are not “therapeutic” or “prophylactic.”

  Contraceptives prevent pregnancy, which is not a disease. Id. ¶ 86. Skilled artisans

  have expressly distinguished between therapeutic and contraceptive agents in the

  prior art. Id.; Fraser (Ex. 11) at 990 (noting that the “agonists may have therapeutic

  as well as contraceptive actions in women[.]”). The applicant does not cite a single

  reference regarding contraceptive agents despite numerous prior art publications

  regarding the decades of clinical and commercial use of contraceptives “associated

  with biocompatible materials for use in drug delivery systems.” ’402 Patent at 8:16-

  18; Park Decl. ¶ 86. This absence of contraceptive agents in the disclosure confirms

  that the applicant did not expand the definition of “therapeutic agent” or

  “prophylactic agent” beyond their ordinary association with disease. Straight Path

  IP Grp., Inc. v. Sipnet EU S.R.O., 806 F.3d 1356, 1361 (Fed. Cir. 2015) (“When


  8
        “Diagnostic’ is not a term in dispute here.
                                           22
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 36 of 56 PageID: 3104




  claim language has as plain a meaning on an issue as the language does here . . . it

  is particularly difficult to conclude that the specification reasonably supports a

  different meaning.” (quoting Phillips, 415 F.3d at 1316, 1323, 1324)).

        The Court should credit the intrinsic record, the stated field of the invention

  (brachytherapy), the common understanding of the terms, and the express disclosure

  of the specifications, and adopt Merck’s proposed constructions.

        TERMS RELATED TO CONFIGURATION OF THE IMPLANTS

        A.     “marker component”
        Consistent with the use of the term “component” in the specification and

  claims, the “marker component” is the part of the seed or strand that is a marker.

  In the claims, the term “component” refers to distinct aspects of the implants—the

  “marker component” and the “biocompatible component.” The specification never

  uses the term “marker component” outside of the claims, but it uses the terms

  “biocompatible      component,”      “therapeutically     active    component,”       and

  “biodegradable component.” Each term refers to the part of the implant that has its

  respective characteristic (i.e. the part that is biocompatible, therapeutically active, or

  biodegradable). By using the term “component” within its proposed construction,

  Microspherix provides no actual construction for the term “component.” The Court

  should adopt Merck’s construction as consistent with the intrinsic record and to

  avoid the ambiguity of Microspherix’s construction.


                                             23
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 37 of 56 PageID: 3105




        B.     “hollow interior” / “wherein the agent is disposed within the hollow
               interior of the tube”
        Merck proposes that the term “hollow interior” be construed in a common-

  sense manner that gives meaning to the term “hollow.” Merck’s proposal is

  consistent with both the language of the specification and the commonly understood

  meaning of the term. In contrast, Microspherix’s proposed construction —“interior

  space”—nullifies entirely the word “hollow” from the claim limitation, and therefore

  cannot be correct. See Teva, 395 F.3d at 1372; Becton, 616 F.3d at 1257.

        The claims themselves demonstrate that “hollow interior” has the plain

  meaning that Merck proposes. They describe the hollow interior as a structure with

  a “diameter” that is configured to have other components “disposed within” it,

  including an agent that may “pass out” through “at least one opening.” This

  comports with a structure having an “empty space,” leaving room for other

  components to fill and subsequently vacate the interior. In the context of the claim

  language, the “hollow interior” is specifically the empty space defined by and inside

  the wall of the marker component, which “bounds” it. E.g., ’835 Patent cl. 1

  (“marker component . . . having a substantially continuous wall bounding a hollow

  interior”). The same is true in the context of ’835 Patent claim 20, where “the agent

  is disposed within the hollow interior of the tube,” which is itself the structure of the

  “marker component . . . having a substantially continuous wall.” ’835 Patent cl. 20.

  The claims thus dictate Merck’s construction.
                                             24
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 38 of 56 PageID: 3106




        The specification likewise supports Merck’s construction. It does not use the

  term “hollow interior,” but does use the term “hollow” in two instances: it describes

  Fig. 2 as “a hollow tube-shaped brachytherapy strand,” which it describes as “having

  a cylindrical cavity” and a “wall thickness” suitable for encompassing other strands.

  ’402 Patent at 4:31-32, 15:22-41. The specification also refers to “hollow viscera”

  “such as the urinary bladder,” where “loose seeds cannot be reliably spaced out

  owing to a dearth of tissue and the associated risk of losing the seeds into the lumen

  or cavity of the organ.” ’402 Patent at 2:59-66, 3:9-12. The specification thereby

  demonstrates that the term “hollow” denotes an empty space, consistent with its

  common definition as “having a cavity or space inside” (Taber (Ex. 1) at 997) or

  “having a cavity, hole, or space within” (Webster (Ex. 12) at 528).

        Microspherix’s proposed construction, i.e., “interior space,” renders the term

  “hollow” meaningless, and is indistinct from simply “an interior.” An “interior

  space” could be hollow or not hollow. The claim’s use of the term to modify

  “interior” has meaning, and Microspherix’s proposed construction must therefore be

  rejected. See Teva, 395 F.3d at 1372; Becton, 616 F.3d at 1257.

        C.     “[marker component] . . . having a substantially continuous wall
               bounding a hollow interior” / “[marker component] . . . having a
               substantially continuous wall along the length, the substantially
               continuous wall bounding a hollow interior”

        Merck’s construction is dictated by the plain language of the claims

  themselves. The claims describe a “marker component” as “having a substantially
                                           25
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 39 of 56 PageID: 3107




  continuous wall bounding a hollow interior.” The word “having” connotes that a

  part of the marker component itself (i.e. the “wall”) “bound[s]’ and therefore defines

  the hollow interior. Claim 20 of the ’835 Patent provides an example configuration

  in which the marker component also “compris[es] a tube having open ends.”

  Because the marker component “has” a wall and “comprises a tube,” the marker

  component must itself constitute the structure bounding the hollow interior. This is

  consistent with the specification’s description of Fig. 2 as a “hollow tube” that “has”

  a “wall.” ’402 Patent at 15:36-41. Every instance of the word “having,” “have,” or

  “has” in the specification refers to a physical feature of the object being described.

  E.g., id. at 16:20-21 (“cylinder having a plurality of pores through its outer surface”).

        Microspherix proposes a construction that merely imports its definition of

  “marker component” and fails to meaningfully construe the remaining claim

  language. This failure is explained by Microspherix’s infringement contentions,

  where Microspherix asserts the barium sulfate in the solid, rod-shaped core of

  Merck’s Nexplanon® implant is the “marker component,” but fails to explain how

  Nexplanon®’s barium sulfate itself “has” a substantially continuous wall or

  “bound[s]” a hollow interior. See, e.g., MX Inf. Cont. (Ex. 13) at 24-25 (’401 Patent

  cl. 1: “Barium sulfate is therefore a marker component in Nexplanon.”).

        Looking at the configuration of the claimed implants also confirms Merck’s

  proposed construction. The ’835 and ’401 Patent claims recite a structure with two

                                             26
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 40 of 56 PageID: 3108




  regions: 1) the “marker component,” which “has a substantially continuous wall”

  and “bound[s] a hollow interior,” and 2) the “hollow interior” in which other

  components are disposed (e.g. the “therapeutic, prophylactic, and/or diagnostic

  agent”). The “marker component” is thus illustrated by the below, exemplary

  diagram:




  Merck’s proposed construction, where the marker component “itself constitutes a

  wall that defines a hollow interior,” is the only logical interpretation of the claim

  language. 9 The Court should therefore adopt Merck’s construction.


  9
    Some claims of the ’401 and ’835 Patents have additional limitations that present
  facial ambiguity due to lack of antecedent basis. For example, ’401 Patent claim 1
  has a limitation requiring that “the marker” be “disposed within the hollow interior,”
  but provides no antecedent basis for “marker,” only a “marker component,” which
  logically cannot be disposed within its own interior. The rest of the claim language
  and the intrinsic record resolve this ambiguity by making clear that “the marker”
  must be interpreted as “a marker” (solving the antecedent problem), such that the
  claim contemplates, in addition to the “marker component,” additional “marker”
  disposed within the hollow interior that can pass out of the interior and into the
  patient’s body. Specifically, claim 1 recites “a therapeutic, prophylactic, and/or
  diagnostic agent … disposed within the hollow interior” and that “the substantially
  continuous wall includes at least one opening adapted to allow the agent to pass out
  of the hollow interior.” The specification in turn uses “diagnostic agent” as an
  umbrella term encompassing markers (see ’402 Patent at 5:18-19, 10:20-22). Thus,
  the claim covers an implant that has a “marker” that can pass out of the hollow
  interior of the “marker component.” As the applicant explained to the Patent Office
                                            27
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 41 of 56 PageID: 3109




        D.       “polymeric coating”
        A “polymeric coating” is a common feature of biomedical implants, and

  skilled artisans use the term to refer to layers of polymer that are applied to existing

  surfaces, often to protect the devices or to form a membrane that controls the rate of

  drug release. Park Decl. ¶¶ 88-89. The language of the claims does not suggest that

  the term has a special definition within the context of the ’402 Patent, and the

  specification confirms that “coating” has its customary meaning. Microspherix’s

  construction of “polymeric coating” as “a layer of polymer” is improper for several

  reasons, including that it reads out the word “coating,” is inconsistent with the

  intrinsic record of the Asserted Patents, and conflicts with Microspherix’s own usage

  of the term.

        The specification of the Asserted Patents does not use the term “polymeric

  coating” but does employ the term “coating” in reference to polymers.              The

  specification uses “coating” while describing one of the most common prior art

  coating processes which uses a “Fluidized Bed.” In the fluidized bed process,

  existing “particles,” “seeds,” or “strands” are suspended in “a vertical column of

  heated air” while “an atomizing nozzle . . . applies the coating material in the form

  of a [liquid] spray.” ’402 Patent at 13:36-14:19. The “coating fluid,” such as the



  during prosecution of a related patent, releasing a marker with the agent “allows you
  to sort of shadow or map the distribution of the drug throughout the site of treatment,
  such as a tumor.” 1/12/12 Pros. Tr. at 3:9-13.
                                             28
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 42 of 56 PageID: 3110




  polymer “polyethylene glycol,” “is readily distributed onto the surface of the seeds

  or strands in the moving bed” and thus “a uniform coating is built up on the seeds

  or strands.” Id. This comports with the common definition of “coating,” referring

  to a layer that is “coated” on an existing surface. See also id. at 21:11-12 (“the strand

  is coated with a non-radioactive biodegradable coating”).

         Microspherix itself has repeatedly admitted that a coating is not a generic

  “layer of polymer”: by drawing distinctions between various types of layers of

  polymer in the intrinsic record and in this litigation.          Claims in the same

  Microspherix patent family distinguish between a “coating” and a “sleeve.” ’310

  Patent (Ex. 14) at cls. 39-42 (“structures are in the form of a coating or sleeve”).

  The specification distinguishes between polymers used “to form” implants and

  polymers used “to coat” implants. Id. at 7:63-64 (“Polymers can be used to form, or

  to coat, drug delivery devices such as strands[.]”); see also id. at 13:37-38. The

  specification does not once use the term “coating” to refer to a layer that was not

  applied to an existing surface. For example, the specification does not refer to the

  housing of a tube or capsule as a coating, even where those structures are “layer[s]

  of polymer” filled with other substances and thus surround them. See id. at 17:16-

  59, Fig. 2.




                                             29
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 43 of 56 PageID: 3111




        Microspherix’s repeated distinction between certain layers of polymers

  surrounding a structure, such as a hull or sheath or sleeve, and a “polymeric coating”

  reveals the fatal flaw in their own proposed construction: it reads out the meaning of

  “coating” entirely. Under Microspherix’s construction, the term could be reduced

  from “polymeric coating” to “polymer” without changing the claim scope (i.e. “a

  [polymer] . . . wherein the [polymer] covers the strand”). This further indicates that

  Microspherix’s proposal should be rejected. See Teva, 395 F.3d at 1372; Becton,

  616 F.3d at 1257.

        Microspherix’s proposed construction is once again driven by its infringement

  positions against Merck’s Nexplanon® product, which has no “coating.”




                                           30
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 44 of 56 PageID: 3112




                                      The Court should reject Microspherix’s litigation-

  driven and improper proposed construction.

         E.     “rod”

         The parties appear to agree that a rod is cylindrical but dispute whether the

  term means “a unitary cylinder” or a “cylinder-shaped device.”                    Merck’s

  construction makes clear that the claimed rod is one unit, which is necessary in light

  of the claimed configurations of strand (of which “rod” is a sub-species).

         The specification discloses strands formed as chains or continuous arrays of

  seeds (including cylindrical seeds) that are connected by a plurality of spacers. ’402

  Patent at 4:9-12. While a chain of cylindrical seeds could generally be cylinder

  shaped, a chain of seeds cannot be a “rod” because it is not unitary. Figs. 5A and

  5B from the ’128 Provisional (shown below) are illustrative.




  Rather, a rod is a single, unitary structure as illustrated in Figs. 1 and 2 of ’402 Patent.

  Merck’s construction takes into account the single “rod” in the specification and

  distinguishes it from the “chain of seeds.” See Medicines Co. v. Mylan, Inc., 853

  F.3d 1296, 1309 (Fed. Cir. 2017) (recognizing that claim scope can be defined by an
                                              31
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 45 of 56 PageID: 3113




  embodiment). Merck’s construction is also supported by technical dictionaries. See

  Dorland (Ex. 17) at 1639; Stedman (Ex. 18) at 1577; see also Vanguard Prods. Corp.

  v. Parker Hannifin Corp., 234 F.3d 1370, 1372 (Fed. Cir. 2000) (affirming

  construction based on dictionary). The Court should adopt Merck’s construction.

        F.     “flexible”

        The intrinsic record does not teach a POSA what degree of flexibility is

  required by the claims, despite Microspherix’s characterizing flexibility as a

  “primary purpose” of the invention. ’401 POR (Ex. 19) at 12. The patent gives no

  boundary as to what is and is not “flexible,” nor provides any special meaning for

  the term, despite its appearance in the title, abstract, and preamble of every claim.

  The term is indefinite. Consistent with this Court’s practice, Merck will raise its

  indefiniteness arguments at the merits phase. JCCPS (D.I. 94-1).

        To the extent “flexible” is capable of construction at Markman, the Court

  should adopt Merck’s proposed construction of “capable of bending.” Merck’s

  construction is consistent with the ordinary meaning of “flexible,” as supported by

  Microspherix’s own arguments and expert testimony during IPR (’401 POPR (Ex.

  20) at 7-8) (Microspherix proposing “flexible” as “capable of being flexed: capable

  of being turned, bowed, or twisted without breaking.”); see also Kiser Decl. (Ex. 21)

  ¶ 66. The specification is not inconsistent. ’402 Patent at 2:66-3:8, 3:66-4:11, 5:4-

  5:9, 19:59-63, 22:23-50, 23:8-12.       Departing from its position in the IPR,


                                           32
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 46 of 56 PageID: 3114




  Microspherix now advances a construction relying on what flexible is not (i.e. “not

  rigid or flaccid”). But the specification reveals that flaccid and rigid are not

  exclusive of flexible. See id. at Abstract, 4:8-11, 22:23-25 (“Where the spacer is

  made of a relatively flexible material, the chain can be relatively flaccid.”), 22:32-

  35 (“Where the chain is endowed with the flexibility of an elastic polymer or similar

  substance, the chain may be considered to be variably flexible rather than rigid or

  flaccid.”). The Court should reject Microspherix’s construction as unsupported.

        CONSTRUCTIONS NECESSITATED BY THE IPR RECORD

        A.     “marker” / “radiopaque material” / “radio-opaque material” /
               “agent selected from the group consisting of radiopaque”
        Microspherix resisted Merck’s obviousness challenge of the asserted claims

  surviving IPR by successfully convincing the PTAB that barium sulfate, a well-

  known radiopaque marker used with implants for decades, is too toxic to be a

  radiopaque marker in the context of claims that require the implants to have open

  ends, openings, or pores through which a marker could theoretically escape.

  Microspherix’s successful IPR argument hinged on a finding by the PTAB that all

  surviving claims are limited to having markers less toxic than barium sulfate. That

  construction should apply equally here.

     1. MX successfully argued toxicity is an element of the asserted claims

        During IPR, Microspherix argued, and the PTAB accepted, that toxicity is

  relevant to “marker,” “radiopaque material,” and “agent . . . selected from the group
                                            33
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 47 of 56 PageID: 3115




  consisting of . . . radiopaque.” Merck asserted that certain claims of the challenged

  patents, including all of the Asserted Claims, would have been obvious in light of a

  combination of two prior art patents, one of which teaches the use of barium sulfate

  as a radiopaque marker in a contraceptive implant. This combination of references

  included every limitation in the asserted claims. See, e.g., ’402 FWD (Ex. 5) at 27.

  Where a patent claim is composed of elements found in the prior art, the claim is

  obvious where there is both 1) a motivation that would have prompted a POSA to

  combine the elements in the claimed way, and 2) “a reasonable expectation of

  success from doing so.” PAR Pharm., Inc. v. Twi Pharms., Inc., 773 F.3d 1186,

  1193 (Fed. Cir. 2014).

        Microspherix disputed a POSA would have been motivated to combine a

  barium sulfate marker with open-ended implants. Critically, Microspherix also

  repeatedly argued that a POSA would not have had a reasonable expectation of

  success in achieving an open ended implant with barium sulfate because of its

  potential toxicity as a marker or radiopaque agent/material. See, e.g., ’402 POR (Ex.

  22) at 61-62 (arguing that “POSAs would not have expected to succeed in adding a

  marker component to an implant with an opening” because of concerns about

  “adverse effects” from the toxicity of barium sulfate); ’402 POSR (Ex. 23) at 14

  (arguing that potential adverse effects from barium sulfate leaching “certainly

  mattered to POSAs—and whether they would be motivated to pursue the

                                           34
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 48 of 56 PageID: 3116




  combination with an expectation of success.”); IPR Hr’g Tr. (Ex. 24) at 65:24-66:8,

  96:23-97:1 (counsel for Microspherix identifying concerns about toxicity of barium

  sulfate as a reason for a lack of expectation of success).

        The PTAB accepted Microspherix’s argument that the potential toxicity of

  barium sulfate defeated a POSA’s reasonable expectation of success:

     Because barium sulfate was known to be toxic and leaching of the material
     from devices was a concern to an ordinary artisan at the time the invention
     was made, we are not persuaded that Petitioner has shown a person of ordinary
     skill in the art to have had a reasonable expectation of successfully
     combining De Nijs and Schopflin for purposes of claims 6 and 9.
  ’402 FWD (Ex. 5) at 32. The Federal Circuit upheld the PTAB’s decision. Merck

  Sharp & Dohme Corp. v. Microspherix LLC, 814 F. App’x 575 (Fed. Cir. 2020).

        The Federal Circuit has made clear that whether a POSA would have a

  reasonable expectation of success in pursuing an obviousness combination applies

  only to claim elements—whether express or implied.

        The reasonable expectation of success requirement refers to the likelihood of
        success in combining references to meet the limitations of the claimed
        invention. Failure to consider the appropriate scope of the patent’s claimed
        invention in evaluating the reasonable expectation of success constitutes a
        legal error that is reviewed without deference.

  Illumina, 821 F.3d at 1367. Microspherix counsel conceded this at the hearing on

  the IPRs. IPR Hr’g Tr. (Ex. 24) at 65:24-66:8 (counsel for Microspherix agreeing

  that reasonable expectation of success is “success in achieving what’s claimed.”).

  Thus, in holding that there would be no expectation of success in using barium


                                            35
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 49 of 56 PageID: 3117




  sulfate because of its toxicity, the PTAB necessarily found the level of toxicity to be

  a claim limitation. Otherwise, toxicity would have no relevance to the determination

  of a reasonable expectation of success.

         Microspherix is well aware that this argument imposed toxicity limits on the

  claims, and that the PTAB understood this as well. The PTAB cited the Illumina

  decision in rejecting a separate basis presented by Microspherix for a lack of

  reasonable expectation of success, namely that the inclusion of a radiopaque marker

  could alter the release rate of the therapeutic agent. The PTAB rejected this

  argument because it found that the release rate of the therapeutic agent was not

  claimed subject matter. ’402 FWD (Ex. 5) at 25-26 (“Patent Owner’s arguments

  relating to the release rate of the therapeutic agent relates to unclaimed subject

  matter.”) (citing Illumina). Rejecting Microspherix’s arguments regarding release

  rate (as unclaimed matter) yet accepting Microspherix’s arguments as to toxicity

  reflects the PTAB’s acceptance that toxicity of the radiopaque marker must be

  (silent) claimed subject matter. 10 These terms should thus be limited to substances

  “less toxic than barium sulfate.”

       2. Microspherix’s arguments constitute IPR disclaimer




  10
     The Court need not at this time determine what level of potential radiopaque
  marker or material is too toxic. What is clear is that the PTAB and Microspherix
  drew a bright line that barium sulfate was too toxic within the claims.
                                           36
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 50 of 56 PageID: 3118




        Microspherix’s position at the PTAB was a disclaimer of toxic markers from

  the claim scope. Microspherix should not be allowed to introduce a new claim

  limitation (level of toxicity) in one proceeding in order to establish validity, and then

  argue broader claim scope when asserting the patent in another proceeding. See,

  e.g., Aylus, 865 F.3d at 1360 (the Federal Circuit “[e]xtending the prosecution

  disclaimer doctrine to IPR proceedings will ensure that claims are not argued one

  way in order to maintain their patentability and in a different way against accused

  infringers.”). And as discussed above, Microspherix’s argument that a POSA would

  not have a reasonable expectation of success necessarily depends on level of toxicity

  being a claim limitation, or toxicity would be irrelevant to the reasonable expectation

  of success. The claim terms at issue should be construed to be at least less toxic than

  barium sulfate, as the principle of prosecution history disclaimer “limits the

  interpretation of claim terms so as to exclude any interpretation that was disclaimed

  during prosecution.” Southwall, 54 F.3d at 1576.

     3. MX’s arguments are highly relevant to claim construction

        Even outside of a strict application of prosecution history disclaimer,

  Microspherix’s reasonable expectation of success argument concerning toxicity is

  strong evidence in favor of Merck’s construction, as reasonable expectation of

  success cannot apply without being tied to a claim limitation. See, e.g., Illumina.

  Positions taken by the patent owner need not qualify as prosecution history

                                             37
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 51 of 56 PageID: 3119




  disclaimer to inform the court’s claim construction. See, e.g., Shire Dev., LLC v.

  Watson Pharm., Inc., 787 F.3d 1359, 1366 (Fed. Cir. 2015) (finding that while “the

  prosecution history statements do not rise to the level of unmistakable disavowal,

  they do inform the claim construction”); MasterMine Software, Inc. v. Microsoft

  Corp., 874 F.3d 1307, 1312 (Fed. Cir. 2017); Personalized Media Commc’ns, LLC

  v. Apple Inc., 952 F.3d 1336, 1346 (Fed. Cir. 2020) (holding statements made by the

  applicant “decisive as to the meaning of the disputed claim term—even if those

  statements do not rise to the level of a disclaimer.”). Here, reliance by Microspherix

  and the PTAB on reasonable expectation of success to find lack of obviousness

  necessarily assumed that level of toxicity is an element of the claims. See, e.g., Nuvo

  Pharms. (Ire.) Designated Activity Co. v. Dr. Reddy’s Labs. Inc., 923 F.3d 1368,

  1379 (Fed. Cir. 2019) (analyzing the written description for the term “therapeutically

  effective amount” after the parties agreed it was a limitation required by the claims).

     4. Microspherix’s claim constructions are also barred by judicial estoppel

        Microspherix is estopped from arguing that toxicity of the marker is not a

  limitation on claim scope under the principle of judicial estoppel. Judicial estoppel

  applies when a patent owner makes arguments that are inconsistent with statements

  successfully made during prior proceedings. See, e.g., Lampi Corp. v. Am. Power

  Prod., Inc., 228 F.3d 1365, 1377 (Fed. Cir. 2000) (applying judicial estoppel to

  administrative proceedings such as IPR). Judicial estoppel is found where (1) a

                                            38
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 52 of 56 PageID: 3120




  party’s later position is clearly inconsistent with its earlier position; (2) the party

  succeeded in persuading a court to accept the earlier position; and (3) the party would

  derive an unfair advantage over the opposing party. New Hampshire v. Maine, 532

  U.S. 742, 750–51 (2001) (citations omitted).

        First, Microspherix’s current position that the “marker” terms do not include

  any limitation on toxicity conflicts with its IPR position that the toxicity of barium

  sulfate as a radiopaque marker negates a reasonable expectation of success of

  making the claimed invention. See, e.g., MX Hr’g Sl. (Ex. 25) at 52; ’402 POR (Ex.

  22) at 61-62. As explained above, this position requires that the toxicity of the

  marker be claimed subject matter. Second, also discussed above, Microspherix’s

  IPR position that barium sulfate toxicity precludes a reasonable expectation of

  success in making the claimed invention was accepted by the panel. ’402 FWD (Ex.

  5) at 32. And third, it would be unfair for Microspherix to rely on a claim limitation

  to save validity, at which it succeeded as a matter of law, yet ignore that limitation

  when alleging infringement. Under Microspherix’s current position that level of

  toxicity is not an implicit limitation, the PTAB would have found that

  Microspherix’s arguments related to unclaimed subject matter. Id. at 25-26. It did

  not, indicating that level of toxicity is a limitation of the claims.

        B.     “radiopaque” / “radio-opaque”
        Despite advancing in the IPRs the very same construction that Merck proposes


                                             39
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 53 of 56 PageID: 3121




  here, Microspherix no shifts course by proposing that for something to be

  radiopaque, it need only be “capable of visualization.” Nothing in the specification

  supports a probabilistic understanding of whether something is radiopaque. Rather,

  “radiopaque” is used consistently in the specification to refer to something (e.g.,

  material, strand, polymer, marker, or agent) that is detectable by x-ray. See ’402

  Patent at 2:26–44, 5:15–25, 10:25–26, 10:20–64, 18:17–21, 18:28–33, 18:56–19:9.

  Notably, throughout the IPRs and even in this litigation, Microspherix has taken

  positions that align with Merck’s current construction—that is, the term

  “radiopaque” means something that absorbs or attenuates x-rays so that it is

  detectable by x-ray imaging. See, e.g.,



                                            ’402 POPR (Ex. 26) at 18 (“[T]he term

  radiopaque is used consistently throughout the specification in only one manner to

  refer to X-ray detectable materials.”).    The Court should thus adopt Merck’s

  construction, which is taken word-for-word from the specification.

        CONCLUSION

        Merck’s proposed constructions comport with the claim language and

  intrinsic record as would be understood by a POSA, while Microspherix’s proposed

  construction are incompatible with both. The Court should thus adopt Merck’s

  proposed constructions.

                                            40
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 54 of 56 PageID: 3122




   Date: October 29, 2020                     Respectfully submitted,

   McCARTER & ENGLISH, LLP
     /s/ John E. Flaherty
   John E. Flaherty
   Cynthia Stencel Betz
   McCARTER & ENGLISH, LLP
   Four Gateway Center
   100 Mulberry Street
   Newark, New Jersey 07102
   Tel: (973) 622-4444
   Fax: (973) 624-7070
   jflaherty@mccarter.com
   cbetz@mccarter.com

   GIBSON, DUNN & CRUTCHER, LLP

   Tracey B. Davies (admitted pro hac vice)
   Betty X. Yang (admitted pro hac vice)
   GIBSON, DUNN & CRUTCHER, LLP
   2100 McKinney Avenue, Suite 1100
   Dallas, TX 75201
   Tel: (214) 698-3100
   Fax: (214) 571-2900
   tdavies@gibsondunn.com
   byang@gibsondunn.com

   Y. Ernest Hsin (admitted pro hac vice)
   GIBSON, DUNN & CRUTCHER LLP
   555 Mission Street
   San Francisco, CA 9410575201
   Tel: (415) 393-8200
   ehsin@gibsondunn.com

   Andrew P. Blythe (admitted pro hac vice)
   GIBSON, DUNN & CRUTCHER, LLP
   333 South Grand Avenue
   Los Angeles, CA 90071
   (213) 229-7000
                                         41
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 55 of 56 PageID: 3123




   ablythe@gibsondunn.com


  Attorneys for Defendants




                                      42
Case 2:17-cv-03984-CCC-MF Document 108 Filed 10/30/20 Page 56 of 56 PageID: 3124




                          CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, I caused a true and correct copy of

 Defendants’ Opening Claim Construction Brief and supporting documents to filed

 on the Court’s CM/ECF system, which will provide notice and constitutes service

 on all counsel of record. Copies of all documents filed, including those filed under

 seal, have been served on counsel or Plaintiffs by way of email.



                                        /s/ John E. Flaherty
                                        John E. Flaherty
